DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-12, 15, 16, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakensiek et al (US 2013/0212483; hereinafter Brakensiek), in view of YouTube Video “I9300XXDLG4 – Galaxy S III Android 4.1.1 Jelly Bean” (as cited in the form PTO-892 mailed 27 July 2018 in parent application 15/332919, “https://www.youtube.com/watch?v=qkR1CBSky2o”; hereinafter YTV), and further in view of Stallings et al (US 2011/0161878; hereinafter Stallings).
NOTE:  see also https://web.archive.org/web/20180207225744/https://www.youtube.com/watch?v=qkR1CBSky2o.
•	Regarding claims 1, 15, and 16, Brakensiek discloses a multifunction device, and associated method and CRM, (figures 1-3 and 6), comprising: 
a touch-sensitive display (element 28 in figure 1 and element 68 in figure 2); 
one or more processors (element 20 in figure 1 and element 70 in figure 2); 
memory (elements 40 and 42 in figure 1 and element 76 in figure 2); and 
one or more programs (¶ 40), 
wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (¶ 40), the one or more programs including instructions for: 
detecting a gesture on the touch-sensitive display while displaying a home screen user interface (“first screen of interactive content” in ¶ 60); and 



displaying a [first screen of “second interactive content”]“second interactive content” in ¶s 59-67; where ¶s 60-62 give multiple examples of possible application-level screens and system-level screens that may be displayed upon receiving and “swipe-in”, “swipe-up”, and “swipe-down” gestures); and 
displaying a [second screen of “second interactive content”]“second interactive content” in ¶s 59-67; where ¶s 60-62 give multiple examples of possible application-level screens and system-level screens displaying “second in that may be displayed upon receiving and “swipe-in”, “swipe-up”, and “swipe-down” gestures). 
However, Brakensiek fails to disclose a plurality of recently used applications and media player controls.
	In the same field of endeavor, YTV discloses a gesture for displaying a settings user interface that includes one or more media player controls for adjusting media playback at the multifunction device (note the audio control icon in the image below; where the audio control icon is seen to be a media player control in that it controls the volume of media played by the device; note also the phrases “modify device settings” in ¶ 62 and “icons for launching a program to play music” in ¶ 63 of Brakensiek).

    PNG
    media_image1.png
    959
    1308
    media_image1.png
    Greyscale
 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek, as modified by Hiipakka and Stallings, according to the teachings of YTV, for the well-known purpose of enabling a user to quickly access various active notifications.  However, YTV also fails to disclose the details of plurality of recently used applications.
	In the same field of endeavor, Stallings discloses a gesture for displaying a plurality of application images that corresponds to at least some of a plurality of recently used applications (¶s 34 and 35; note also the phrase “list of programs that may be launched by the user” in ¶ 62 of Brakensiek).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek, as modified by YTV, according to the teachings of Stallings, for the purpose of enabling a user to readily see when a particular application was accessed in relation to other applications (¶ 34).

Brakensiek discloses where:
Claim 2:	a third swipe gesture in a third direction distinct from the first direction and the second direction [for initiating a third function] (figure 6 and ¶s 59-67; note where ¶ 60 also indicates that “’swipe-in’ gesture 132 may invoke the execution of a predetermined operation, such as a transition from a first screen comprising a first interactive content to a second screen comprising a second interactive content” and where ¶s 59-66 give multiple examples of application-level and system-level “second interactive content”). 
Claim 3:	the first direction is a horizontal direction (figure 6); 
	the second direction is an upward direction (figure 6); and 
	the third direction is a downward direction (figure 6). 
Claim 5:	the first swipe gesture starts from a first edge of the touch-sensitive display (figure 6). 
Claim 6:	the second swipe gesture starts from a second edge of the touch-sensitive display that is distinct from the first edge (figure 6). 
Claim 7:	the method includes: 
	in response to detecting the gesture on the touch-sensitive display: 
	displaying one or more settings icons in a settings panel when the gesture is the second swipe gesture in the second direction (¶ 62). 
Claim 18:	displaying the plurality of application images includes displaying corresponding application icons (¶s 61 and 63; see also ¶s 34 and 35 of Stallings).
However, Brakensiek fails to disclose the details of electronic notifications and specific icons.
	In the same field of endeavor, YTV discloses where:
Claim 2:	[the third function is] displaying at least a list of recent electronic notifications (see the image on page 4). 
Claim 4:	[the third function is] displaying an information user interface that includes the list of recent electronic notifications (see the image on page 4). 
Claim 8:	displaying the one or more settings icons includes displaying at least one of: 

	a Wi-Fi icon (note the Wi-Fi icon in the image on page 4), 
	
	a rotation lock icon (note the rotation lock icon in the image on page 4). 
Claim 10:	the method includes:
	in response to detecting the gesture on the touch-sensitive display: 
	displaying one or more audio control icons in the settings panel when the gesture is the second swipe gesture in the second direction (note the audio control icon in the image on page 4). 
Claim 11:	the method includes: 
	in response to detecting the gesture on the touch-sensitive display: 
	displaying a brightness adjustment control in the settings panel when the gesture is the second swipe gesture in the second direction (note the rotation lock icon in the image on page 4). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek according to the teachings of YTV, for the well-known purpose of enabling a user to quickly access various active notifications.
•	Regarding claim 12, Brakensiek, in view of YTV and Stallings, discloses everything claimed, as applied to claim 7.  However, Brakensiek, in view of YTV, fails to disclose the details of one or more user specified application icons.	
	In the same field of endeavor, Stallings discloses where, in response to detecting the gesture on the touch-sensitive display:displaying one or more user specified application icons in the settings panel when the gesture is the second swipe gesture in the second direction (at least suggested by ¶ 36). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek, as modified by YTV, according to the teachings of Stallings, for the purpose of enabling a user to readily see when a particular application was accessed in relation to other applications (¶ 34).

Claim 8 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakensiek, in view of YTV and Stallings, and further in view of Ewing et al (US 2011/0296351; hereinafter Ewing).
•	Regarding claim 8, Brakensiek, in view of YTV and Stallings, discloses everything claimed, as applied to claim 7.  However, Brakensiek, in view of YTV and Stallings fails to disclose an airplane mode icon.
	In the same field of endeavor, Ewing discloses where displaying the one or more settings icons includes displaying at least one of: 
an airplane mode icon (figure 15 and ¶ 83), 



	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek, as modified by YTV and Stallings, according to the teachings of Ewing, for the purpose of providing a more user-friendly interface (¶ 25).

Claim 8 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakensiek, in view of YTV and Stallings, and further in view of Ramsay et al (US 2010/0299639; hereinafter Ramsay).
•	Regarding claim 8, Brakensiek, in view of YTV and Stallings, discloses everything claimed, as applied to claim 7.  However, Brakensiek, in view of YTV and Stallings fails to disclose a Bluetooth icon.
	In the same field of endeavor, Ramsay discloses where displaying the one or more settings icons includes displaying at least one of: 


a Bluetooth icon (figure 2, in view of the toggles of YTV)

Ramsay, for the purpose of managing the operation of a plurality of wireless devices using a portable electronic device (¶s 1 and 79).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakensiek, in view of YTV and Stallings, and in view of Ewing or Ramsay (as previously shown), and further in view of Annett et al (US 2013/0093708; hereinafter Annett).
•	Regarding claim 9, over Brakensiek, in view of YTV and Stallings, and alternatively in view of Ewing or Ramsay, discloses everything claimed, as applied to claim 8.  However, over Brakensiek, in view of YTV, Stallings, Ewing, and/or Ramsay, fails to disclose a do-not-disturb icon.
	In the same field of endeavor, Annett discloses where displaying the one or more settings icons further includes displaying a do-not-disturb icon (¶ 85, in view of the toggles of YTV). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek, as modified by YTV, Stallings, Ewing, and/or Ramsay, according to the teachings of Annett, for the purpose of enhancing a user’s digital computer experience (¶ 85).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakensiek, in view of YTV and Stallings, and further in view of Sandler et al (US 8,473,871; hereinafter Sandler).
•	Regarding claims 13 and 14, Brakensiek, in view of YTV and Stallings, discloses everything claimed, as applied to claim 7.  However, Brakensiek, in view of YTV and Stallings, fails to disclose the particular arrangement of the settings panel.
	In the same field of endeavor, Sandler discloses where:
Claim 13:	the method includes: 
	in response to detecting the gesture on the touch-sensitive display: 
at least suggested by figure 1 and col. 4, lines 40-53): 
	the one or more settings icons (Brakensiek:  see the preceding rejection of claim 7); 
	a brightness adjustment control (YTV:  see the preceding rejection of claim 11); 
	one or more audio control icons (YTV:  see the preceding rejection of claim 10); and 
	one or more user specified application icons (Stallings:  see the preceding rejection of claim 12). 
Claim 14:	the one or more settings icons are displayed in a first portion of the settings panel, the brightness adjustment control is displayed in a second portion of the settings panel, the second portion being below the first portion, the one or more audio control icons are displayed in a third portion of the settings panel, the third portion being below the second portion, and the one or more user specified application icons are displayed in a fourth portion of the settings panel, the fourth portion being below the third portion (figure 1 and col. 4, lines 40-53; where, although there is no explicit disclosure of the particular arrangement of interface elements, one of ordinary skill would have understood that the interface elements could have been arranged in any particular order according to the desires of the device programmer/designer while yielding the predictable results of Sandler). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek, as modified by YTV and Stallings, according to the teachings of Sandler, for the purpose of enabling a user to adjust system settings (col. 4, lines 40-53).




Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brakensiek, in view of YTV and Stallings, and in view of Chaudhri (US 2011/0252381; note the second entry on page 5 of the IDS filed 11 June 2019).

	In the same field of endeavor, Chaudhri discloses where the application images are reduced size images of the applications previously displayed user interface (¶s 276-283).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Brakensiek, as modified by YTV and Stallings, according to the teachings of Chaudhri, for the purpose of reducing the cognitive burden on a user when selecting one of concurrently open applications (¶ 276).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12+13, 12+13, 13, 11, 14-16, 18, 11, 18, 19, 1, 21, and 11, respectively, of U.S. Patent No. 9,477,404, in view of YTV and Stallings. 
•	Regarding claims 1-4, 7-16, and 18, US 9,477,404 claims everything except the details of the particular operation invoked by a particular gesture (note the following table).
	In the same field of endeavor, YTV and Stallings disclose the details of the particular operation invoked by a particular gesture as previously indicated, for the reasons previously stated.

Claims 2, 3, 5, 6, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,477,404, in view of YTV and Stallings, and further in view of Brakensiek. 
•	Regarding claims 2, 3, 5, 6, and 18, US 9,477,404, in view of YTV and Stallings, claims everything claimed.  However, US 9,477,404, in view of YTV and Stallings, does not claim/teach the additional details of the particular operation invoked by a particular gesture.
	In the same field of endeavor, Brakensiek discloses the details of the particular operation invoked by a particular gesture as previously indicated (note also the following table).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the claimed invention of US 9,477,404, as modified by YTV and Stallings, enabling a user to invoke the execution of particular operations based on where and how inputs are received on a touch screen display (¶ 28).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,477,404, in view of YTV and Stallings, and further in view of Annett. 
•	Regarding claim 9, US 9,477,404, in view of YTV and Stallings, claims everything except the details of a do-not-disturb icon.
	In the same field of endeavor, Annett disclose the details a do-not-disturb icon as previously indicated (note also the following table), for the reasons previously stated.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,477,404, in view of YTV and Stallings, and further in view of Chaudhri. 
•	Regarding claim 17, US 9,477,404, in view of YTV and Stallings, claims everything except the details of reduced size images.
	In the same field of endeavor, Chaudhri disclose the details reduced size images as previously indicated (note also the following table), for the reasons previously stated.

16/412114
US 9,477,404
1.	A method, comprising: 
at a multifunction device with a touch-sensitive display: 
while displaying a home screen user interface, detecting a gesture on the touch-sensitive display; and 
in response to detecting the gesture on the touch-sensitive display: 
displaying a plurality of application images that corresponds to at least some of a 
displaying a settings user interface that includes one or more media player controls for adjusting media playback at the multifunction device in accordance with a determination that the gesture is a second swipe gesture in a second direction distinct from the first direction. 

at a multifunction device with a touch-sensitive surface and a display: 

detecting a gesture on the touch-sensitive surface; and, 
in response to detecting the gesture on the touch-sensitive surface: 
when the gesture is a first swipe gesture in a first direction, displaying at least 
YTV:  see claim 1

when the gesture is a second swipe gesture in a second direction distinct from the first direction, displaying one or more user specified application icons and one or more settings icons in a settings panel. 
Stallings:  see claim 1


12.	The method of claim 11, wherein: the first direction is a downward direction, and the second direction is an upward direction. 
13.	The method of claim 11, including: in response to detecting the gesture on the touch-sensitive surface: when the gesture is a third swipe gesture in a third direction distinct from the first direction and the second direction, displaying a plurality of open application icons that corresponds to at least some of a plurality of concurrently open applications. 
Brakensiek and YTV:  see the preceding art rejection of claim 2
3.	The method of claim 2, wherein: the first direction is a horizontal direction; the second 

Brakensiek:  see the preceding art rejection of claim 3

13.	The method of claim 11, including: in response to detecting the gesture on the touch-sensitive surface: when the gesture is a third swipe gesture in a third direction distinct from the first direction and the second direction, displaying a plurality of open application icons that corresponds to at least some of a plurality of concurrently open applications. 
5.	The method of claim 1, wherein the first swipe gesture starts from a first edge of the touch-sensitive display. 
Brakensiek:  see the preceding art rejection of claim 5. 
6.	The method of claim 5, wherein the second swipe gesture starts from a second edge of the touch-sensitive display that is distinct from the first edge. 
Brakensiek:  see the preceding art rejection of claim 6

7.	The method of claim 1, including: in response to detecting the gesture on the touch-sensitive display: displaying one or more settings icons in a settings panel when the gesture is the second swipe gesture in the second direction. 
Claim 11
8.	The method of claim 7, wherein displaying the one or more settings icons includes displaying at least one of: 
an airplane mode icon, 
a Wi-Fi icon, 

a rotation lock icon. 

an airplane mode icon, 
a Wi-Fi icon, 

a rotation lock icon. 

15.	The method of claim 11, wherein displaying the one or more settings icons further includes displaying a do-not-disturb icon. 
Annett:  see the preceding art rejection of claim 9
10.	The method of claim 7, including: in response to detecting the gesture on the touch-sensitive display: displaying one or more audio control icons in the settings panel when the gesture is the second swipe gesture in the second direction. 
16.	The method of claim 11, including: in response to detecting the gesture on the touch-sensitive surface: when the gesture is the second swipe gesture in the second direction, displaying one or more audio control icons in the settings panel. 
11.	The method of claim 7, including: in response to detecting the gesture on the touch-sensitive display: displaying a brightness adjustment control in the settings panel when the gesture is the second swipe gesture in the second direction. 
18.	The method of claim 11, including: in response to detecting the gesture on the touch-sensitive surface: when the gesture is the second swipe gesture in the second direction, concurrently displaying in the settings panel: the one or more settings icons; a brightness adjustment control; one or more audio control icons; and one or more user specified application icons. 
12.	The method of claim 7, including: in response to detecting the gesture on the touch-sensitive display: displaying one or more user specified application icons in the settings panel when the gesture is the second swipe gesture in the second direction. 
Claim 11


the one or more settings icons; 
a brightness adjustment control; 
one or more audio control icons; and 
one or more user specified application icons. 
18.	The method of claim 11, including: in response to detecting the gesture on the touch-sensitive surface: when the gesture is the second swipe gesture in the second direction, concurrently displaying in the settings panel: 
the one or more settings icons; 
a brightness adjustment control; 
one or more audio control icons; and 
one or more user specified application icons. 
14.	The method of claim 13, wherein: the one or more settings icons are displayed in a first portion of the settings panel, the brightness adjustment control is displayed in a second portion of the settings panel, the second portion being below the first portion, the one or more audio control icons are displayed in a third portion of the settings panel, the third portion being below the second portion, and the one or more user specified application icons are displayed in a fourth portion of the settings panel, the fourth portion being below the third portion. 
19.	The method of claim 11, wherein: the one or more settings icons are displayed in a first portion of the settings panel, the brightness adjustment control is displayed in a second portion of the settings panel, the second portion being below the first portion, the one or more audio control icons are displayed in a third portion of the settings panel, the third portion being below the second portion, and the one or more user specified application icons are displayed in a fourth portion of the settings panel, the fourth portion being below the third portion. 
15.	A multifunction device…
Claim 1
16.	A non-transitory computer readable storage medium storing one or more programs comprising instructions…
Claim 21

Chaudhri:  see the preceding art rejection of claim 17
18.	The method of claim 1, wherein displaying the plurality of application images includes displaying corresponding application icons
Stallings:  see the preceding art rejection of claim 18
Brakensiek:  see the preceding art rejection of claim 18


Response to Arguments
Applicant's arguments filed 01 December 2020 have been fully considered but they are not persuasive.
a.	Regarding applicant’s argument that “the cited references fail to teach disambiguating between determining whether to display application images or a settings user interface based on a direction of a swipe gesture” (pages 8 and 9), the examiner disagrees.  Brakensiek discloses in ¶ 60 where different “second interactive content” may be displayed based on whether the gesture is a “swipe-up” gesture or a “swipe-down” gesture.  Brakensiek further suggests in ¶s 61 and 63 where the “second interactive content” can include “icons” (which correspond to applicant’s “application images”) and in ¶ 62 where the “second interactive content may be configured such that the user can … modify device settings”.  However, YTV and Stallings have been cited show additional known examples of “second interactive content” consistent with Brakensiek’s multiple examples of “second interactive content”.
b.	Regarding applicant’s argument that it is “impermissible [to] dissect[” (pages 9 and 10), the examiner agrees.  However, as has been previously explained, Brakensiek discloses different application-level and system-level “second interactive content” that may be displayed in response to swipe gestures in different directions while YTV and Stallings disclose 
c.	Regarding applicant’s argument that “a POSITA would not have been motivated to combine Brakensiek with either YTV or Stallings” (pages 10 and 11), the examiner disagrees.  Brakensiek discloses a base device which interprets inward gestures as commands to display particular “second interactive content” over/in place of “first interactive content”.  While ¶ 60 indicates that the “first interactive content” can be either a home screen or a lock screen, ¶ 64 more generally discloses where “the first interactive content may be configured to allow the user to interact with the first interactive content according to a first set of rules, and the second interactive content may be configured to allow the user to interact with the second interactive content according to a second set of rules”, “for example, the first screen may be configured such that only a ‘swipe-in’ gesture is registered as an input that causes a second screen to be accessed and displayed”.  Thus Brakensiek does not preclude a “swipe-in” gesture performed on a home screen from being used to display “second interactive content”.  Note that “etc.” in ¶ 62 suggests that there may be additional examples of “second interactive content” not necessarily disclosed by Brakensiek that could be implemented without departing from the scope of Brakensiek’s invention, such as the known examples of YTV and Stallings.
d.	Regarding applicant’s argument that “a POSITA would not combine Brakensiek with Stallings” (pages 11 and 12), the examiner disagrees.  Since Brakensiek does not disclose where “a ‘swipe-in’ gesture may only be used on a lock screen”, one of ordinary skill would have understood that implementing a “swipe-in” gesture on a home screen, as suggested by ¶ 64, would have yielded the predictable result of displaying predetermined application-level or system-level “second interactive content”, which is the same result as the implementation of the disclosed “swipe-up” and “swipe down” gestures.
the obviousness rejection is based on hindsight reasoning” (pages 12 and 13), the examiner disagrees.  While Brakensiek discloses specific examples of particular combinations of gestures, “first interactive content”, and “second interactive content” in ¶ 60, Brakensiek also discloses additional specific examples of combinations of gestures and “second interactive content” in ¶s  61-63 and further generally discloses, with respect to figures 5 and 6, where “a user input comprising a touch component A initiated at least partially in the replicated boundary area 111 and comprising a movement component at least partially received in the replicated active display area 121 may invoke execution of the predetermined operation” and where “the predetermined operation may comprise a transition from a first screen comprising a first interactive content to a second screen comprising a second interactive content” in ¶ 67.  Therefore, citing additional references (e.g. YTV and Stallings) which disclose additional examples of “second interactive content” displayed by the same type of gesture as the gestures of Brakensiek and similar in nature to those specific examples disclosed in Brakensiek does not constitute impermissible hindsight reasoning.
f.	Regarding applicant’s argument that “the combination of Brakensiek, YTV, and Stallings is not sufficient to [teach] claim 2” (pages 13 and 14), the examiner disagrees.  Gestures 132, 136, and 138 in figure 6 of Brakensiek all correspond with the cited portion of ¶ 67 of Brakensiek in the previous subsection of this Office action.  Therefore, the combination of Brakensiek, YTV, and Stallings teaches all the limitations of claim 2 for the same reasons and in the same manner as claim 1.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        01/06/2021